
	

115 HR 2429 IH: Puerto Rico Task Force Economic Empowerment Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 2429
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2017
			Mr. MacArthur (for himself, Miss González-Colón of Puerto Rico, Mr. Duffy, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committees on Financial Services, Ways and Means, Energy and Commerce, the Judiciary, Oversight and Government Reform, Education and the Workforce, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support businesses in Puerto Rico, improve health funding for Puerto Rico, and promote security
			 in Puerto Rico, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Puerto Rico Task Force Economic Empowerment Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Employment
					Subtitle A—Flexibility for Puerto Rico in Small Business Administration programs
					Sec. 1101. Short title.
					Sec. 1102. Definitions.
					Part I—Lending
					Sec. 1111. Microloan program for Puerto Rico small business concerns.
					Sec. 1112. Fee reductions.
					Sec. 1113. Economic stimulus lending program for small businesses.
					Sec. 1114. Contribution percentages for 504 projects.
					Sec. 1115. Independent subsidy calculation.
					Part II—Procurement
					Sec. 1121. Contracting preference for Puerto Rico businesses.
					Sec. 1122. Priority for surplus property transfers.
					Sec. 1123. Subcontracting incentives for protege firms that are Puerto Rico businesses.
					Sec. 1124. Additional mentor-protege relationships for protege firms that are Puerto Rico
			 businesses.
					Part III—Entrepreneurial Development
					Sec. 1131. Veteran Business Outreach Center in Puerto Rico.
					Sec. 1132. FAST grant program for Puerto Rico.
					Part IV—Small Business Administration Oversight
					Sec. 1141. Requirement for the District Director of Puerto Rico.
					Part V—Disaster Loan Program Expansion
					Sec. 1151. Amendment to definition of disaster for 7(b) loans.
					Part VI—Amendment to the Investment Company Act of 1940
					Sec. 1161. Termination of exemption for companies in territories of the United States.
					Subtitle B—Unemployment pilot programs
					Sec. 1201. Reemployment through demonstration projects.
					Sec. 1202. Evaluation of demonstration projects.
					Subtitle C—Federal Statistics
					Sec. 1301. Authority to transfer Department of Labor appropriations, to include Puerto Rico in
			 reports of the Bureau of Labor Statistics.
					Sec. 1302. Annual report by principal Federal statistical agencies on Puerto Rico.
					Title II—Health
					Subtitle A—Improved Prescription Drug Funding
					Sec. 2101. Increasing levels of pharmacy assistance.
					Sec. 2102. Treatment of prescription drug assistance to all part D eligibles as medical assistance;
			 no territory match required.
					Subtitle B—Additional provisions
					Sec. 2201. Calculation of Medicare DSH payments for IPPS hospitals in Puerto Rico.
					Sec. 2202. Administrative flexibility with respect to the territories.
					Sec. 2203. Sense of Congress regarding Federal health programs in territories of the United States.
					Title III—Security
					Sec. 3101. Caribbean border counternarcotics strategy.
				
			IEmployment
			AFlexibility for Puerto Rico in Small Business Administration programs
 1101.Short titleThis subtitle may be cited as the Puerto Rico Opportunity, Small Business Prosperity, and Economic Revitalization Act of 2017. 1102.Definitions (a)In generalIn this subtitle:
 (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (2)Oversight Board termination dateThe term Oversight Board termination date means the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates.
 (3)Puerto RicoThe term Puerto Rico means the Commonwealth of Puerto Rico. (4)Puerto Rico businessThe term Puerto Rico business means a small business concern that has its principal office located in the Commonwealth of Puerto Rico.
 (5)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). (b)Small Business ActSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following:
						
 (ee)Puerto Rico businessIn this Act, the term Puerto Rico business means a small business concern that has its principal office located in the Commonwealth of Puerto Rico..
					ILending
					1111.Microloan program for Puerto Rico small business concerns
 (a)Increase in access to capital for certain intermediariesSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended— (1)by inserting and except as provided in clause (ii) after subsection (a)(3);
 (2)by striking Notwithstanding and inserting the following:  (i)In generalNotwithstanding; and
 (3)by adding at the end the following:  (ii)Exception for certain Puerto Rico businesses (I)In generalNo loan shall be made under this subsection if the total amount outstanding and committed to 1 covered intermediary (excluding outstanding grants) from the business loan and investment fund established by this Act would, as a result of such loan, exceed $6,000,000 in the remaining years of the covered intermediary's participation in the program.
 (II)DefinitionIn this clause, the term covered intermediary means an intermediary that— (aa)is participating in the program; and
 (bb)submits to the Administrator a certification that not less than 20 percent of the microloans made by the intermediary under this subsection, during such period as the Administrator may specify, will be made to Puerto Rico businesses..
							(b)Waiver of 25/75 rule for microloans to Puerto Rico small business concerns
 (1)Waiver authorizedSection 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended— (A)in clause (i), by striking Each and inserting Except as provided in clause (iii), each; and
 (B)by adding at the end the following:  (iii)Exception for certain intermediariesThe Administrator shall waive the requirements of clause (i) for an intermediary for which not less than 25 percent of the loans made by the intermediary are made to Puerto Rico businesses..
 (2)StudyNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report on the impact of waiving the requirements of section 7(m)(4)(E)(i) of the Small Business Act for all intermediaries receiving grant funds under section 7(m)(1)(B)(ii) of the Small Business Act, which shall include an analysis of the effectiveness and feasibility of expanding the waiver to small business concerns nationwide.
 (c)Prospective repealEffective on the Oversight Board termination date— (1)section 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)), as amended by subsection (a), is amended—
 (A)by striking limits.— and all that follows through as provided in clause (ii) and inserting limits.—Notwithstanding subsection (a)(3); and (B)by striking clause (ii); and
 (2)section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)), as amended by subsection (a), is amended—
 (A)in clause (i), by striking Except as provided in clause (iii), each and inserting Each; and (B)by striking clause (iii).
 (d)GAO studyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall complete a study and submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the following:
 (1)The operations (including services provided, structure, size, and area of operation) of a representative sample of—
 (A)intermediaries that are eligible for participation in the microloan program under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) and that participate in the microloan program; and
 (B)intermediaries (including those operated for profit, operated as nonprofit organizations, and affiliated with a United States institution of higher learning (as defined in section 3452 of title 38, United States Code)) that are so eligible and that do not participate in the microloan program.
 (2)The reasons why intermediaries described in paragraph (1)(B) choose not to participate in the microloan program.
 (3)Recommendations on how to encourage increased participation in the microloan program by intermediaries described in paragraph (1)(B).
 (4)Recommendations for increasing the number of intermediaries located in the territories of the United States or in economically distressed areas (as defined in section 7(m)(11)(D) of the Small Business Act (15 U.S.C. 636(m)(11)(D))) that are eligible for participation in the microloan program under section 7(m) of such Act.
 (5)Recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries.
							1112.Fee reductions
						(a)Administrative provisions for the Small Business Administration
 (1)DefinitionIn this subsection, the term covered business loan means a loan— (A)of not more than $2,000,000;
 (B)that is guaranteed by the Administrator under section 7(a) of the Small Business Act (15 U.S.C. 636(a));
 (C)for which the application is approved on or after the date of enactment of this Act; and (D)that is made to a Puerto Rico business.
 (2)FeesDuring the period beginning on the date of enactment of this Act and ending on the Oversight Board termination date, and to the extent that the cost of such elimination or reduction of fees is offset by appropriations, with respect to each covered business loan, the Administrator shall—
 (A)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act, collect no fee or reduce fees to the maximum extent possible; and
 (B)in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act, collect no fee or reduce fees to the maximum extent possible.
								(b)Temporary fee elimination for the 504 loan program
 (1)In generalDuring the period beginning on the date of enactment of this Act and ending on the Oversight Board termination date, and to the extent the cost of such elimination in fees is offset by appropriations, with respect to each loan of not more than $2,000,000 guaranteed by the Administrator under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) with respect to a development company that has its principal office located in Puerto Rico and for which an application is approved or pending approval on or after the date of enactment of this Act—
 (A)the Administrator shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)), collect no fee; and
 (B)a development company shall, in lieu of the processing fee under section 120.971(a)(1) of title 13, Code of Federal Regulations (relating to fees paid by borrowers), or any successor thereto, collect no fee.
								(2)Reimbursement for waived fees
 (A)In generalTo the extent that the cost of such payments is offset by appropriations, the Administrator shall reimburse each development company that does not collect a processing fee under paragraph (1)(B).
 (B)AmountThe reimbursement to a development company under subparagraph (A) shall be in an amount equal to 1.5 percent of the net debenture proceeds for which the development company does not collect a processing fee under paragraph (1)(B).
 (c)Application of fee eliminationsTo the extent that amounts are made available to the Administrator for the purpose of fee eliminations or reductions under subsection (a), the Administrator shall—
 (1)first use any amounts provided to eliminate or reduce fees paid by borrowers under clauses (i), (ii), and (iii) of section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), to the maximum extent possible;
 (2)to the extent amounts provided remain after use in accordance with paragraph (1), use any amounts provided to eliminate or reduce fees under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)) paid by lenders with assets of not more than $1,000,000,000, as of the date of enactment of this Act; and
 (3)to the extent amounts provided remain after use in accordance with paragraphs (1) and (2), use any remaining amounts provided to reduce fees under section 7(a)(23)(A) of the Small Business Act paid by lenders other than those described under paragraph (2).
							1113.Economic stimulus lending program for small businesses
 (a)AuthorityNotwithstanding section 7(a) of the Small Business Act (15 U.S.C. 636(a)), for a qualifying small business loan the Administrator may guarantee not more than 90 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $2,000,000.
 (b)Qualifying small business loan definedFor purposes of this section, the term qualifying small business loan means any loan to a Puerto Rico business made pursuant to section 7(a) of the Small Business Act (15 U.S.C. 636(a)), except for such loans made under section 7(a)(31) of such Act (15 U.S.C. 636(a)(31)).
						(c)Qualified borrowers
 (1)Aliens unlawfully present in the United StatesThe Administrator may not guarantee a loan made under this section to a small business concern if an individual who is an alien unlawfully present in the United States—
 (A)has an ownership interest in that concern; or (B)has an ownership interest in another concern that itself has an ownership interest in that concern.
 (2)Firms in violation of immigration lawsThe Administrator may not guarantee a loan made under this section to any entity, based on a determination by the Secretary of Homeland Security or the Attorney General, found to have engaged in a pattern or practice of hiring, recruiting, or referring for a fee for employment in the United States an alien, if such entity knows that the person is an unauthorized alien.
 (d)Criminal background checksPrior to guaranteeing a loan made under this section, the Administrator may verify the applicant’s criminal background, or lack thereof, through the best available means, including, if possible, use of the National Crime Information Center computer system at the Federal Bureau of Investigation.
 (e)Application of other lawNothing in this section shall be construed to exempt any activity of the Administrator under this section from the Federal Credit Reform Act of 1990.
 (f)Small Business Act provisionsThe provisions of the Small Business Act applicable to loan guarantees under section 7 of that Act and regulations promulgated thereunder as of the date of enactment of this Act shall apply to loan guarantees under this section except as otherwise provided in this section.
 (g)SunsetThe Administrator may not guarantee a loan made under this section after the Oversight Board termination date.
 1114.Contribution percentages for 504 projectsNotwithstanding section 502(3) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)), during the period beginning on the date of enactment of this Act and ending on the Oversight Board termination date, the Administrator may guarantee a debenture issued by a development company that has its principal office located in Puerto Rico if, of the total cost of the project financed—
 (1)50 percent is derived from a loan from a private sector lender; (2)45 percent is derived from a loan made from the proceeds of such debenture issued by the development company; and
 (3)5 percent is provided by the borrower of such loans. 1115.Independent subsidy calculationIn making calculations under section 7(a)(26) of the Small Business Act (15 U.S.C. 636(a)(26)) or section 503(g) of the Small Business Investment Act of 1958 (15 U.S.C. 697(g)), the Director of the Office of Management and Budget shall make such calculations separately for loans purchased or guaranteed under the authority under section 1112, 1113, or 1114 of this Act.
					IIProcurement
 1121.Contracting preference for Puerto Rico businessesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following:  (u)Contracting preference for Puerto Rico businesses (1)Contracting preferenceAn agency shall provide a contracting preference for a Puerto Rico business during the period beginning on the date of enactment of this subsection and ending on the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates. The preference under this subsection shall take priority over any preference for purchasing from the procurement list established pursuant to section 8503 of title 41, United States Code, or the Federal Prison Industries catalog described under section 4124(d) of title 18, United States Code.
 (2)Credit for meeting contracting goalsIf an agency awards a contract to a Puerto Rico business as described in paragraph (1), the value of the contract shall be doubled for purposes of determining compliance with the goals for procurement contracts under subsection (g)(1)(A)..
 1122.Priority for surplus property transfersSection 7(j)(13)(F) of the Small Business Act (15 U.S.C. 636(j)(13)(F)) is amended by adding at the end the following:
						
							(iii)
 (I)In this clause, the term covered period means the period beginning on the date of enactment of this clause and ending on the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates.
 (II)The Administrator may transfer technology or surplus property under clause (i) on a priority basis to a Puerto Rico business if the Puerto Rico business meets the requirements for such a transfer, without regard to whether the Puerto Rico business is a Program Participant..
 1123.Subcontracting incentives for protege firms that are Puerto Rico businessesSection 45(a) of the Small Business Act (15 U.S.C. 657r(a)) is amended by adding at the end the following:
						
							(3)Puerto Rico small business concerns
 (A)In generalDuring the period beginning on the date of enactment of this paragraph and ending on the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates, the Administrator shall provide additional incentives to covered mentors, including providing additional credit for subcontracts awarded to covered proteges and costs incurred for providing training to covered proteges.
 (B)DefinitionsIn this paragraph— (i)the term covered mentor means a mentor that enters into an agreement under this Act, or under any mentor-protege program approved under subsection (b)(1), with a covered protege; and
 (ii)the term covered protege means a protege— (I)of a covered mentor; and
 (II)that has its principal office located in the Commonwealth of Puerto Rico.. 1124.Additional mentor-protege relationships for protege firms that are Puerto Rico businessesSection 45(b)(3)(A) of the Small Business Act (15 U.S.C. 657r(b)(3)(A)) is amended by inserting , except that such restrictions shall not apply to a relationship that was entered into before the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates and in which the principal office of the protege is located in the Commonwealth of Puerto Rico after each participant.
					IIIEntrepreneurial Development
					1131.Veteran Business Outreach Center in Puerto Rico
 (a)In generalSection 32 of the Small Business Act (15 U.S.C. 657b) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following:  (f)Veteran Business Outreach Center in Puerto RicoThe Administrator shall partner with an organization to establish a Veteran Business Outreach Center in the Commonwealth of Puerto Rico to provide entrepreneurial development services to small business concerns owned and controlled by service-disabled veterans and small business concerns owned and controlled by veterans located in the Commonwealth of Puerto Rico. If the Administrator cannot partner with an organization, the Administrator shall use amounts appropriated to carry out this subsection to provide such services to veterans who own or are considering starting a Puerto Rico business..
 (b)Prospective repealEffective on the Oversight Board termination date, section 32 of the Small Business Act (15 U.S.C. 657b), as amended by subsection (a), is amended—
 (1)by striking subsection (f); and (2)by redesignating subsection (g) as subsection (f).
							1132.FAST grant program for Puerto Rico
 (a)In generalSection 34 of the Small Business Act (15 U.S.C. 657d) is amended by adding at the end the following:
							
								(j)FAST grant program for Puerto Rico
 (1)EstablishmentThe Administrator shall establish a program that shall be part of the FAST program to make awards to, or enter into cooperative agreements with, a Puerto Rico business.
 (2)Technical assistanceIf no applicant is selected to receive assistance under this subsection, the Administrator shall use amounts appropriated to carry out this subsection to provide business advice and counseling to a Puerto Rico business.
 (3)Waiver of matching requirementsThe Administrator may, upon application, waive the matching requirements under subsection (e)(2) for an applicant that receives an award or has in effect a cooperative agreement under this subsection.
 (4)FundingThere is authorized to be appropriated $100,000 for fiscal year 2018, and each fiscal year thereafter, to carry out this subsection..
 (b)Prospective repealEffective on the Oversight Board termination date, section 34 of the Small Business Act (15 U.S.C. 657d), as amended by subsection (a), is amended by striking subsection (j).
						IVSmall Business Administration Oversight
					1141.Requirement for the District Director of Puerto Rico
 (a)In generalDuring the period beginning on the date of enactment of this Act and ending on the Oversight Board termination date, the director of the district office of the Small Business Administration located in Puerto Rico shall submit directly to Congress and the Administrator an annual report on the activities of the Small Business Administration in Puerto Rico.
 (b)CoordinationIn preparing each report described in subsection (a), the director described in such subsection shall consult with other Federal agencies to collect data on grants, programs, and outreach activities carried out by such agencies that affect any Puerto Rico business.
						VDisaster Loan Program Expansion
					1151.Amendment to definition of disaster for 7(b) loans
 (a)In generalSection 3(k)(2) of the Small Business Act (15 U.S.C. 632(k)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), striking the period and inserting ; and; and (3)by adding at the end the following:
								
 (D)communicable diseases for which the Federal Government issues a travel alert or travel warning.. (b)ApplicabilityThe amendment made by subsection (a) shall apply to a communicable disease—
 (1)for which the Federal Government issues a travel alert or travel warning before, on, or after the date of enactment of this Act; and
 (2)the effects of which are experienced on or after the date of enactment of this Act. VIAmendment to the Investment Company Act of 1940 1161.Termination of exemption for companies in territories of the United States (a)In generalSection 6(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a)) is amended—
 (1)by striking paragraph (1); and (2)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
							(b)Effective date and safe harbor
 (1)Effective dateExcept as provided in paragraph (2), the amendment made by subsection (a) shall take effect on the date of enactment of this Act.
 (2)Safe harborWith respect to a company that is exempt under section 6(a)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a)(1)), as in effect on the day before the date of enactment of this Act, the amendment made by subsection (a) shall take effect on the date that is 3 years after the date of enactment of this Act.
 (3)Extension of safe harborThe Securities and Exchange Commission, by rule and regulation upon its own motion, or by order upon application, may conditionally or unconditionally, under section 6(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(c)), may further delay the effective date for a company described in paragraph (2) to be not later than the date that is 6 years after the date of enactment of this Act if, before the end of the initial 3-year period, the Commission determines that such a rule, regulation, motion, or order is necessary or appropriate in the public interest and for the protection of investors.
							BUnemployment pilot programs
				1201.Reemployment through demonstration projects
 (a)Modification of numerical limitationSubsection (a) of section 305 of the Social Security Act (42 U.S.C. 505) is amended by inserting per year after 10 States. (b)Clarification of application requirementsSubsection (b) of such section 305 is amended—
 (1)by inserting or his or her designee after The Governor of any State; and (2)by striking paragraph (2) and inserting the following:
							
 (2)for any waiver requested under subsection (c), a statement describing— (A)the specific provision or provisions of law for which such waiver is requested; and
 (B)the specific aspects of the project to which such waiver would apply and the reasons why it is needed;.
 (c)Extension of eligible time periodSubsection (d) of such section 305 is amended— (1)in paragraph (2), by striking may not be approved and inserting may not be conducted; and
 (2)in paragraph (3), by inserting , or in the case of Puerto Rico, December 31, 2020 after December 31, 2015. (d)Clarification of demonstration activitiesSubsection (e) of such section 305 is amended—
 (1)in paragraph (1), by striking for employer-provided training, such as and inserting to employers or claimants for employer-provided training or; and (2)in paragraph (2), by striking receiving unemployment compensation and all that follows through prior benefit level and inserting receiving unemployment compensation, including disbursements used to retain individual employees, not to exceed the weekly benefit amount for each such individual.
 (e)Termination of demonstration projectsSubsection (g) of such section 305 is amended to read as follows:  (g)The Secretary of Labor may terminate a demonstration project under this section if the Secretary—
 (1)determines that the State has violated the substantive terms or conditions of the project; (2)notifies the State in writing with sufficient detail describing the violation; and
 (3)determines that the State has not taken action to correct the violation within 90 days after the notification..
					(f)Effective date; transition rule
 (1)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. (2)Transition rule (A)In generalNothing in this Act shall be considered to terminate or otherwise affect any demonstration project approved under section 305 of the Social Security Act before the date of the enactment of this Act.
 (B)Original conditions continue to applyA demonstration project described in subparagraph (A) shall be conducted in the same manner as if subsections (a) through (f) had not been enacted.
							1202.Evaluation of demonstration projects
 (a)In generalSection 305 of the Social Security Act (42 U.S.C. 505) is amended by adding at the end the following:
						
 (i)The Secretary of Labor shall conduct an impact evaluation of each demonstration project conducted under this section, using existing data sources to the extent possible and methodology appropriate to determine the effects of the demonstration project, including on individual skill levels, earnings, and employment retention..
 (b)Cooperation by StateSection 305(b) of the Social Security Act (42 U.S.C. 505(b)), as amended by section 1201(b) of this Act, is further amended by striking paragraphs (5) and (6) and inserting the following:
						
 (5)a description of the manner in which the State will determine the extent to which the goals and outcomes described in paragraph (3) were achieved;
 (6)assurances that the State will cooperate, in a timely manner, with the Secretary of Labor with respect to the impact evaluation conducted under subsection (i); and.
 (c)ReportingNot later than 90 days after the end of fiscal year 2019 and each fiscal year thereafter, until the completion of the last evaluation under section 305(i) of the Social Security Act, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, a report that includes a description of—
 (1)the status of each demonstration project being carried out under this section; (2)the results of the evaluation completed during the previous fiscal year; and
 (3)the Secretary’s plan for— (A)disseminating the findings of the report to appropriate State agencies; and
 (B)incorporating the components of successful demonstration projects that reduced benefit duration and increased employment into Federal unemployment law.
 (d)Public disseminationIn addition to the reporting requirements under subparagraph (c), evaluation results shall be shared broadly to inform policymakers, service providers, other partners, and the public in order to promote wide use of successful strategies, including by posting evaluation results on the Internet website of the Department of Labor.
					CFederal Statistics
				1301.Authority to transfer Department of Labor appropriations, to include Puerto Rico in reports of the
			 Bureau of Labor Statistics
 (a)In generalFor fiscal year 2018, in addition to any other authority to transfer an amount appropriated to an account of the Department of Labor, the Secretary of Labor may transfer not more than $1,800,000 to any account of the Bureau of Labor Statistics from an amount appropriated to any other account of the Department of Labor.
 (b)Use of fundsAny amount transferred under subsection (a) shall be used solely to study— (1)the feasibility of expanding the Current Population Survey to produce estimates for Puerto Rico, which would provide data on the labor force, employment, and unemployment from a monthly household survey; and
 (2)the feasibility of expanding the Consumer Price Index program to include data from Puerto Rico. 1302.Annual report by principal Federal statistical agencies on Puerto RicoEach principal Federal statistical agency, as defined in the most recent report by the Office of Management and Budget entitled Statistical Programs of the United States Government, shall provide a written report on its current and planned activities to include Puerto Rico in its Federal statistical programs, including progress toward efficiently including Puerto Rico in Federal statistical reports to date, to the Committees on Appropriations of the House of Representatives and the Senate and the House Committee on Natural Resources and the Senate Committee on Energy and Natural Resources, not later than 1 year after the date of the enactment of this Act and annually thereafter.
				IIHealth
			AImproved Prescription Drug Funding
 2101.Increasing levels of pharmacy assistanceSection 1935(e)(3)(B) of the Social Security Act (42 U.S.C. 1396u–5(e)(3)(B)) is amended— (1)in clause (ii), by striking or;
 (2)in clause (iii)— (A)by striking a subsequent year and inserting each of fiscal years 2008 through 2016; and
 (B)by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following clauses:
						
 (iv)fiscal year 2018, is equal to $100,000,000; or (v)each fiscal year after 2018, is equal to the aggregate amount specified in this subparagraph for the previous year increased by the annual percentage increase specified in section 1860D–2(b)(6) for the year involved..
					2102.Treatment of prescription drug assistance to all part D eligibles as medical assistance; no
			 territory match required
 (a)In generalSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended— (1)by redesignating paragraph (4) as paragraph (6); and
 (2)by inserting after paragraph (3) the following new paragraphs:  (4)Treatment of prescription drug assistance furnished to part D eligiblesNotwithstanding any other provision of this title, financial assistance for prescription drug expenses furnished under a plan established under this subsection to a part D eligible individual who would qualify as a subsidy eligible individual under section 1860D–14(a)(3) if the individual resided in one of the 50 States or the District of Columbia shall be treated as medical assistance provided by the State plan for purposes of section 1903, without regard to whether such individual otherwise qualifies for medical assistance under this title.
 (5)No territory match requiredNotwithstanding section 1905(b), with respect to medical assistance furnished to an individual by a State under a plan established under this subsection, the Federal medical assistance percentage shall be equal to 100 percent..
 (b)Conforming amendmentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended in the first sentence by striking and section 1933(d) and inserting , section 1933(d), and section 1935(e)(5).
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018. BAdditional provisions 2201.Calculation of Medicare DSH payments for IPPS hospitals in Puerto RicoSection 1886(d)(9)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(D)(iii)) is amended to read as follows:
					
 (iii)Subparagraph (F) (relating to disproportionate share payments), including application of subsection (r), except that for this purpose—
 (I)the sum described in clause (ii) of this subparagraph shall be substituted for the sum referred to in paragraph (5)(F)(ii)(I); and
 (II)for discharges occurring on or after October 1, 2018, subclause (I) of paragraph (5)(F)(vi) shall be applied by substituting for the numerator described in such subclause a factor determined appropriate by the Secretary..
				2202.Administrative flexibility with respect to the territories
 (a)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended by adding at the end the following:
						
 (h)Administrative flexibility with respect to the territoriesNotwithstanding any other provision of this Act, with respect to the applicability to Puerto Rico, the United States Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa of payment formulas under titles XVIII and XIX, the Secretary shall do the following:
 (1)Determine the availability of data for payment calculation factors required or authorized by respective payment formulas under such titles.
 (2)Determine the sufficiency, relevance and reliability of available data for payment calculation factors to adequately account for variations in standard benefits under programs established under this Act, variations in program penetration, and variations in the cost of delivering care that are unique to such territories.
 (3)Determine whether the inclusion of payment calculation factors or certain data sources thereunder, whether prescribed by the respective titles or ordinarily used by the Secretary, disproportionately impact the resulting payment calculation with respect to each such territory, either generally or relative to the States.
 (4)Insofar as the Secretary determines in accordance with paragraph (1), (2), or (3) that data are not available, that available data is insufficient to reliably and adequately account for variations in standard benefits under programs established under this Act, variations in program penetration, and variations in the cost of delivering care that are unique to such territories, or to the extent that disproportionate impact to such territories would otherwise occur—
 (A)establish and apply a proxy for payment calculation factors or substitute data sources where data sources are determined unavailable, or as determined necessary to adequately reflect variations in standard benefits under programs established under this Act and in the cost of delivering care that are unique to such territories; or
 (B)to the extent the inclusion of payment calculation factors or certain data sources thereunder disproportionately impacts the resulting payment calculation with respect to each such territory, either generally or relative to the States, disregard the factor or data source or devise and apply an appropriate adjustment factor.
 (5)For purposes of extending the full benefits of payments to such territories intended under the respective titles, ensure that the application of payment calculation factors with respect to such territories occurs in a manner that takes into account the geographic and demographic differences, abnormalities in the cost of delivering care in such territories, and the potential disproportionate impact to each such territory, either generally or relative to the States..
 (b)ImplementationThe Secretary of Health and Human Services shall determine and apply the payment calculation adjustments authorized under section 1108(h) of the Social Security Act (42 U.S.C. 1308(h)), as added by subsection (a), as soon as practicable after the date of enactment of this Act in order to allow for the application of appropriate payment calculation factors to Puerto Rico, the United States Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq., 1396 et seq.) at the earliest feasible opportunity.
 2203.Sense of Congress regarding Federal health programs in territories of the United StatesIt is the sense of Congress that— (1)the territories of the United States should receive more equitable and sustainable treatment under Federal health policies and programs, including the Medicare and Medicaid programs, in a fiscally responsible manner; and
 (2)the treatment of the territories of the United States under Federal health programs, with appropriate Federal oversight, should aim to—
 (A)improve patient outcomes and strengthen health care systems in the territories; (B)mitigate against migration from the territories to the States and the costs to the State and Federal governments which are associated with such migration; and
 (C)stabilize and strengthen the fiscal condition of the governments of the territories. IIISecurity 3101.Caribbean border counternarcotics strategy (a)Caribbean border counternarcotics strategyNot later than 6 months after the date of enactment of this Act, and every 2 years thereafter, the Office of National Drug Control Policy shall develop a Caribbean Border Counternarcotics Strategy, that is made available to the public, with emphasis on the borders of Puerto Rico and the Virgin Islands of the United States, on terms substantially equivalent to the existing Southwest Border Counternarcotics Strategy and the Northern Border Counternarcotics Strategy.
 (b)AmendmentsThe Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.) is amended—
 (1)in section 702 (21 U.S.C. 1701)— (A)by redesignating paragraphs (10) through (13) as paragraphs (11) through (14), respectively;
 (B)by inserting after paragraph (9) the following new paragraph:  (10)StateThe term State means the several States, the District of Columbia, Puerto Rico, the Virgin Islands of the United States, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.; and
 (C)by adding at the end the following new paragraph:  (15)United StatesThe term United States when used in the geographic sense, means the several States, the District of Columbia, Puerto Rico, the Virgin Islands of the United States, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and all other territories and possessions of the United States, and any waters within the jurisdiction of the United States.; and
 (2)in section 704(b)(13)(B) (21 U.S.C. 1703(b)(13)(B)), by inserting the borders of Puerto Rico and the Virgin Islands of the United States and after in particular.  